662 S.E.2d 544 (2008)
PERERA
v.
MILLER.
No. S08A0897.
Supreme Court of Georgia.
June 2, 2008.
Emily Perera, Douglas County Jail, Douglasville, Patricia Perera, Marietta, pro se appellant.
James David McDade, Dist. Atty., James A. Dooley, Asst. Dist. Atty., Thurbert E. Baker, Atty. Gen., for Appellee.
SEARS, Chief Justice.
The appellant, Emily Perera, is the defendant in a pending murder case in Douglas County. She filed this pre-trial habeas action, contending that she was receiving ineffective assistance of trial counsel and that her constitutional right to a speedy trial had been violated. However, because Perera may raise these issues in the pending criminal action, she may not raise them pursuant to a petition for writ of habeas corpus.[1] For this reason, the habeas court did not err in dismissing Perera's petition without an evidentiary hearing.[2]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Mungin v. St. Lawrence, 281 Ga. 671, 641 S.E.2d 541 (2007); Kearse v. Paulk, 264 Ga. 509, 509-510, 448 S.E.2d 369 (1994).
[2]  See Mungin, 281 Ga. 671, 641 S.E.2d 541 (where habeas court is able to determine from face of the petition that it is without merit, it may dismiss without a hearing).